Citation Nr: 1307703	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits payable due to service-connected cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1978.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board most recently in August 2012, when it was remanded for additional development.

As discussed in more detail below, the appellant recently submitted additional evidence consisting of an apparent original pertinent service treatment record not previously available for review in the claims file.  A January 2013 written statement expressed a desire to waive RO review of subsequently submitted evidence.  However, as the contested issues must now be remanded to the RO for further development anyhow, the RO will now have the opportunity to review such evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death was due to his active duty service.  The Board notes, for the purposes of this remand only, that medical evidence of record indicates that the cause of the Veteran's death may have been lung cancer.  Prior Board remands in this case have focused upon directing development relevant to the appellant's contention that the Veteran's lung cancer was caused by alleged exposure to herbicides during his military service.

However, although the focus of the appellant's contentions and the development of the evidence in this case have featured questions of herbicide exposure, the appellant has very recently submitted new evidence suggesting a different theory of in-service incurrence of lung cancer.  Following the RO's processing of the most recent Board remand (from August 2012), this case was returned to the Board in January 2013.  Very recently, in February 2013, the appellant submitted new evidence directly to the Board.  The new evidence consists of what appears to be the original of a December 1972 service treatment record documenting that the Veteran had two chest X-rays interpreted by medical professionals at that time as abnormal.  The first X-ray report includes notation of "an abnormal configuration of the left hemidiaphragm .... a pleural base mass lesion cannot be ruled out."  A follow-up X-ray is interpreted in the report as showing: "deformity of the left hemidiaphragm which has the characteristic of eventration ....  This is still the most likely diagnosis; however, other considerations would be a pleural base lesion such as a mesothelioma or possibly metastatic disease or possibly a primary diaphragmatic tumor."

This report shows abnormal findings pertinent to the Veteran's lungs during service which at least suggest the possibility that his later-diagnosed lung cancer may have manifested to some degree during his military service (or may be otherwise etiologically linked to the findings shown during service).

The Board has again reviewed the entire claims file to determine whether this recently submitted December 1972 service treatment report was previously part of the evidence of record; it appears that the December 1972 service treatment report is new, and was not previously contained in the claims file associated with this appeal.  This new evidence raises a significant complex medical question to be addressed by an appropriate medical expert opinion.  There is no VA medical opinion of record addressing this evidence (as it was not previously of record) or otherwise addressing the question of whether the questionable lesion / abnormality of the Veteran's lung shown of multiple X-rays during service in December 1972 is at least as likely as not an early manifestation of the pathology later diagnosed as lung cancer.  Appropriately informed appellate review of the service connection claim cannot proceed without a competent medical opinion evaluating the significance of the Veteran's documented (in the newly discovered service treatment record) in-service lung abnormalities to the later diagnosed lung cancer which may have been the cause of his death.  Although the Board regrets additional delay in this case, the appellant's submission of this new pertinent evidence raising a new theory of entitlement requires remand to the RO for appropriate consideration and development.

During the processing of this remand, the RO will have the opportunity to review and consider the significance of the newly submitted evidence, to include considering any legal significance of the fact that the new evidence is a service record that does not appear to have been previously considered during prior adjudication of the Veteran's claim of service connection for lung cancer during his lifetime.

The issue of entitlement to burial benefits payable due to service-connected cause of death is inextricably intertwined with the other issue on appeal, therefore this issue must also be returned to the RO/AMC for readjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should arrange for a VA examiner to review the Veteran's claims file, to include service treatment records and post-service medical records.  After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lung cancer was causally related to his active duty service, to specifically include any pertinent symptoms documented during service?  In particular, the examiner should please specifically discuss the recently obtained December 1972 service treatment records showing X-ray findings of lung abnormality described as raising the possibility of "mesothelioma or possibly metastatic disease or possibly a primary diaphragmatic tumor."  The examiner should please specifically explain whether these findings are at least as likely as not (a 50% or higher degree of probability) etiologically related to the Veteran's later-diagnosed lung cancer.

A rationale should be provided.

2.  To avoid further remand, the RO/AMC should review the medical opinion obtained and ensure that the requested findings and opinions have been reported.

3.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal (to include with consideration of the new evidence consisting of a December 1972 service treatment record documenting that the Veteran had two chest X-rays with abnormalities).  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

